﻿
On behalf of the Government and people of the Commonwealth of the Bahamas and on my own behalf, I extend warm congratulations to you, Sir, on your assumption of the presidency of this Assembly. My delegation, aware of your competence and experience in diplomacy, is confident that important agreements can be reached on many of the problems facing our Member States. I take this opportunity also to commend Foreign Minister Choudhury of Bangladesh for the skilful manner in which he conducted the business of the forty-first session of the General Assembly.
On 19 June the Bahamas electorate returned my Government to an unprecedented sixth term of office. This vote has given my Government a strong mandate to continue to promote effective programmes for the economic development and political stability of the Bahamas. As a result of this vote, my Government can continue to use its voice and energies for the advancement of this great world forum.
My Government therefore takes this opportunity to encourage our Secretary-General, Mr. Perez de Cuellar, in his leadership role in this Organization, to implement measures that would elicit greater co-operation among States, thereby minimizing confrontation.
There are perennial problems on the United Nations agenda, such as those of the world economic situation, the debt, drug trafficking and abuse, disarmament, regional conflicts and, in Africa, apartheid, political unrest, economic stagnation, drought and famine which beset much of the continent. The African Problems defy easy solutions because of an unwillingness to join fully in the war on apartheid on the part of those countries which could do the most to effect change.
I shall, however, be focusing only on those issues in respect of which my delegation feels it can offer some suggestions or practical observations which will contribute to progress in their resolution. In this vein, I should like to address first the issue of small States, especially their economic viability and security. 
In the final analysis  the question is not whether small States are viable entities, history has already answered this question in the affirmative. The crux of the matter, in fact, is that if ambivalence continues to prevail in respect of small States they do then become burdens. All of us have heard the wise observation give a man a fish and you feed him for a day, teach a man how to fish and you feed him for life. Small States need only understanding, patience and productive assistance. We, in the category of small States have identified goals and projects in respect of which such requirements should be met. We have some of the tools to attain our goals and fulfil our projects. What we now need is the means to improve these tools and the forbearance to let us work out our own destiny.
Within the special category of small States is an even more specialized grouping of States that require particular attention and understanding on the part of the international community. This is the grouping of island developing States, to which geography has bequeathed more constraints in relation to their size than blessings. In addition to economic and social burdens, such as dependence on one or a few commodities, external debt and a shortage of administrative personnel, which beset other developing States, island States face not only smallness of size but remoteness and sometimes great distance from market centres, constraints in transportation, a limited internal market and general lack of natural or traditionally viable natural resources. Nevertheless, if permitted to enjoy an effective level of self-reliance as well as internal stability, small States can strengthen rather than threaten international order, peace and collective security.
Another year has passed and the abhorrent apartheid regime of South Africa persists, despite increased pressure by the international community, as well as the private sector, through resolutions, calls for divestment, demonstrations, sanctions and embargoes. World public opinion has swung firmly to our side? it is clear that the Botha regime has lost the struggle in psychological terms, but there are still many obstacles to overcome. The poison of Pretoria continues to affect the neighbouring country of Namibia, which cries out for its rightful place as an independent State in the international community.
It is time for us, the people, to face the effects of complicity when it comes to South Africa and Namibia. If we do not, we all become as guilty of oppression and murder as those States which back away from exercising economic pressure and political influence on South Africa.
In 1985 the Commonwealth Heads of Government, meeting in Nassau, came to grips with South Africa's intransigence with regard to dismantling apartheid. Under the chairmanship of Sir Lynden Pindling, Prime Minister of the Bahamas, the Heads of Government appointed the Commonwealth Eminent Persons Group on Southern Africa. For six months in 1986, in which its members travelled extensively in southern Africa, the Eminent Persons Group worked to promote a process of dialogue for change, ending apartheid and establishing a genuine non-racial democracy in South Africa. Sadly, the Government of South Africa listened, but did not hear: acknowledged, but did not act. Consequently, the Commonwealth convened a mini-summit of seven countries in London to attempt to place increased pressure on South Africa.
With Sir Lynden Pindling as Chairman, the Governments of India, Canada, Australia, Zimbabwe, Britain, Zambia and the Bahamas reaffirmed a commitment to the Commonwealth accord on southern Africa concluded at Chogm in Nassau. Because of Pretoria's unwillingness to negotiate, the group of seven, with the exception of Britain, agreed to adopt economic measures against South Africa as a moral and political imperative. 
When Commonwealth Heads of Government convene in Vancouver next week, the Bahamas assuredly will be in the forefront of the fight for racial equality and freedom in all southern Africa.
In the view of the Bahamas there must be unqualified acceptance of the urgent need for action to dismantle apartheid in South Africa. Meaningful measures must also incorporate practical commitment to infrastructural issues such as the abolition of discriminatory education. In that context, the Bahamas Government welcomed and supports, through contributions to the Commonwealth Secretariat, the Commonwealth South Africa Scholarship Fund, which administers the Commonwealth Nassau Fellowships established at the 1985 meeting of Commonwealth Heads of Government in the capital of the Bahamas to help educate South Africans disadvantaged by apartheid, so that they can acquire the skills likely to be required for the progress of a post-apartheid South Africa. The Bahamas Government has also consistently supported United Nations programmes for oppressed and refugee South Africans, including the United Nations Fund for Namibia and the Office of the United Nations High Commissioner for Refugees.
Also, to curb significantly front-line States' economic dependence on South Africa and to safeguard their security against South African aggression it is imperative that assistance to these States be increased. Apart from the question of economic dependency on South Africa, the security of front-line States is constantly being violated by South Africa either by direct aggression or by material assistance to armed opposition within front-line States. It has been ascertained not only that South Africa uses internal and external aggression to frighten front-line States into abandoning their support for the black majority, but also that it exploits their economic dependence through the jobs given to nationals of front-line States. Further, the provision of those jobs ignores mass unemployment among black South Africans, depresses the general wage level and enables the South African Government to maintain control of the labour force. To assist in curbing front-line States' economic dependence on South Africa, the Bahamas has contributed financially to United Nations programmes as well as to the non-aligned fund for the front-line States.
To ignore the elements just enumerated is to nullify the sacrifices, personal and financial, which many nations, organizations and individuals have made with a view to dismantling apartheid. It could contribute to the fire of revolution, which could make ashes of the achievements of the billions of dollars from Western developed nations invested in South Africa. Moreover, it could cause the poison of Pretoria to suffocate forever the independence and freedom of Namibia. Therefore, despite the attention now being focused on the internal situation in South Africa, renewed emphasis must be placed on the blueprint for the independence of Namibia contained in Security Council resolution 435 (1970).
In 1985 the world economy slowed down, and in 1986 aid so again. That, of course, was to the detriment of many developing countries, particularly those in Africa. Developing countries with the least amount of economic diversity have suffered the most as a result of this worsening situation. Overwhelmed by foreign debt, many of these developing countries find themselves in unstable domestic situations and with negative growth entrenching itself as a way of life.
Compare that debilitating economic scenario of developing countries with the situation of the developed market economies, which experienced growth in per capita income in 1986. This is a picture that does not say much for the implementation by the United Nations of the economic principles of its Charter.
The correct path was indicated to us at the seventh session of the United Nations Conference on Trade and Development. The consensus document that emanated from that session can serve as a significant guiding light for the international community in efforts to rectify the world economy. I wish to underscore here its prescriptions for sustainable and non-inflationary growth in developed countries and an environment conducive to accelerated growth for developing countries. Those prescriptions are a co-operative and flexible strategy on the question of international debt, a halt to protectionist policies and the shouldering by industrialized countries of their responsibility to foster a more stable and predictable economic environment, especially in the area of commodity prices.
The Bahamas Government continues to direct a strong appeal to the super-Powers to work together to reach mutually satisfactory bilateral accords. These should be supported by complementary arms-control agreements extending to other nuclear, militarily significant. States. Serious efforts at arms control must also be accompanied by such meaningful acts as the establishment of nuclear-weapon-free zones and the abolition of the use of chemical weapons. The World Disarmament Campaign and the world disarmament conference proposed in paragraphs 15 and 122, respectively, of the Final Document of the tenth special session of the General Assembly, devoted to disarmament, constitute golden opportunities for challenging the people of the world, young and old, to make a concrete contribution to disarmament, or at the very least to global agreement that arms at their lowest quantitative and qualitative levels must be only the last resort in conflicts among nations.
There are at present encouraging signs that the United States and the Soviet Union, aided by the courageous and historic commitment of Chancellor Kohl of the Federal Republic of Germany, are on the verge of an agreement which could draw the world back from the threat of the use of nuclear weapons. My Government applauds these rare acts of political will in the interest of national and international security. The benefits to the world of reduced spending on armaments are incalculable. The Bahamas would support all measures aimed at disarmament-fuelled development, especially those that would enable the expertise and technology now expended on the arms race to be applied to global problems such as pollution control, prevention of disease and other projects which only await funding. The Bahamas supports disarmament-fuelled development to bring all people everywhere an acceptable standard and quality of life.
The situations in Afghanistan and in Central America, to cite two glaring examples, are instructive in that they both illustrate that rigid adherence to spheres of influence by the two super-Powers in the context of balance-of-power politics does not contribute to a stable world order.
The Bahamas, therefore, continues to call for the total withdrawal of foreign forces from Afghanistan and additionally submits that the negotiation of agreed guarantees for the restoration of non-alignment to Afghanistan is perhaps the only enduring solution to the internal suffering and political stalemate which the conflict in that beleaguered country has produced. The Bahamas is heartened by the demonstration of political will in the Central American sub-region, which has followed the direction and the intensive efforts of the Contadora Group and its Support Group to find a peaceful solution to the intra-regional conflict.
The Bahamas, therefore, welcomes the Central American Presidents' plan on procedures for the establishment of a firm and lasting peace in Central America, signed on 7 August, and the act of installation of the International Verification and Follow-up Commission, signed 15 days later by their Foreign Ministers, the Contadora Group and Support Group countries and the Secretary-General of the Organization of American States. 
Both these initiatives merit maximum international support as evidence of genuine commitment to the restoration of peace in Central America. In this context, the Bahamas therefore encourages relevant United Nations organs, such as the Office of the United Nations High Commissioner for Refugees (UNHCR) to offer every practical assistance to Central American Governments at every stage of the implementation timetable for the peace plan. Given the serious economic and social problems which are to a large extent the root causes of conflicts in Central America, international assistance is a crucial element if peace is to result from a return to the path of progress through economic and social justice.
The resolve of the international community to counteract the devastating and destructive phenomena of drug abuse and illicit trafficking has resulted in unprecedented drug control initiatives. The most significant effort in recent years was the International Conference on Drug Abuse and Illicit Trafficking (ICDAIT) held in Vienna earlier this year, ICDAIT successfully brought together those in the forefront of drug control - representatives from the United Nations system. Governments and intergovernmental organizations. Of equal importance was the spirit of compromise and co-operation that guided the work of the Conference and resulted in the adoption by consensus of its principal documents - the comprehensive multidisciplinary outline and a Declaration.
The momentum of ICDAIT also had a positive effect on the work of the intergovernmental group of experts which met immediately after the Conference to begin work on a new convention against illicit trafficking in narcotic drugs and psychotropic substances.
The success of efforts such as ICDAIT and the new convention ought not be measured simply in terms of consensus documents. The level of success will become evident with time as Governments exercise the political will expressed in the Declaration and implement through regional and national legislation and practices, the measures recommended in the comprehensive multi-disciplinary outline, as well as the Treaties and relevant resolutions and decisions of the United Nations on drug abuse control.
The Bahamas will remain part of this struggle against drug abuse and drug trafficking because it believes that in the interests of domestic, social and global stability the war against drugs must be won.
By way of conclusion I wish to remind members that we are living on a shrinking planet, made so by technological breakthroughs in communication, transportation and science. It is self-evident that decisions taken at the United Nations can be transmitted technologically and through direct personal intervention to all parts of the globe within seconds or a maximum of a few hours. Therefore no member can continue to plead ignorance or helplessness with respect to the plight of our brothers and sisters on this planet. We are either victims or beneficiaries of our own actions. It is thus essential to accept that we are our brother's keepers and cannot sit idly by when he suffers. I am convinced that under your guidance, Mr. President, some if not all of the issues confronting our community will be fully aired and resolved.
